MILLS, Judge,
concurring in part and dissenting in part:
I agree with that part of the majority opinion which affirms the judgment of the trial court. I dissent from that part of the majority opinion which reverses the attorney’s fee awarded Powell’s attorney. I would affirm the $37,550.00 fee awarded the attorney.
As the majority opinion points out, the circumstances of this case are unique. I would not compound this uniqueness by attempting to set a reasonable attorney’s fee without the benefit of evidence. The trial court who was fully familiar with the complexities of this case had the benefit of all the evidence. The only testimony offered on attorney’s fees was offered by Powell. I agree with the trial court that the services rendered for the purpose of removing the cloud could not be separated *315from services rendered in the other actions. The evidence supports the award of $37,550.00 and no abuse of discretion by the trial court has been demonstrated.